 

Exhibit 10.7

 

Teladoc, Inc.

 

Non-Employee Director Compensation Program

 

Non-employee members of the board of directors (the “Board”) of Teladoc, Inc.
(the “Company”) shall receive cash and equity compensation as set forth in this
Non-Employee Director Compensation Program (this “Program”).  The cash and
equity compensation described in this Program shall be paid or be made, as
applicable, automatically and without further action of the Board, to each
member of the Board who is not an employee of the Company or any parent or
subsidiary of the Company (each, a “Non-Employee Director”) who is entitled to
receive such cash or equity compensation, unless such Non-Employee Director
declines the receipt of such cash or equity compensation by written notice to
the Company.  This Program shall remain in effect until it is revised or
rescinded by further action of the Board.  This Program may be amended, modified
or terminated by the Board at any time in its sole discretion. No Non-Employee
Director shall have any rights hereunder, except with respect to stock options
granted pursuant to the Program.  This Program will become effective on June 22,
2016 (the “Effective Date”).  As of the Effective Date, the terms and conditions
of this Program will supersede any prior cash and/or equity compensation
arrangements for service as a member of the Board that are not legally binding
contracts between the Company and any of its Non-Employee Directors.

 

I.       Cash Compensation

 

A.        Annual Retainers.  Each Non-Employee Director shall receive an annual
retainer of $40,000 for service on the Board.

 

B.        Additional Annual Retainers.  In addition, each Non-Employee Director
shall receive the following annual retainers:

 

1.        Chairman of the Board.  A Non-Employee Director serving as Chairman of
the Board shall receive an additional annual retainer of $20,000 for such
service.

 

2.        Audit Committee.  A Non-Employee Director serving as Chairperson of
the Audit Committee shall receive an additional annual retainer of $20,000 for
such service.  A Non-Employee Director serving as a member other than the
Chairperson of the Audit Committee shall receive an additional annual retainer
of $10,000 for such service.

 

3.        Compensation Committee.  A Non-Employee Director serving as
Chairperson of the Compensation Committee shall receive an additional annual
retainer of $10,000 for such service.  A Non-Employee Director serving as a
member other than the Chairperson of the Compensation Committee shall receive an
additional annual retainer of $5,000 for such service.

 

4.        Nominating and Corporate Governance Committee.  A Non-Employee
Director serving as Chairperson of the Nominating and Corporate Governance
Committee shall receive an additional annual retainer of $7,500 for such
service.  A Non-Employee Director serving

 

--------------------------------------------------------------------------------

 



as a member other than the Chairperson of the Nominating and Corporate
Governance Committee shall receive an additional annual retainer of $3,000 for
such service.

 

5.        Quality Assurance and Regulatory Compliance Committee.  A Non-Employee
Director serving as Chairperson of the Quality Assurance and Regulatory
Compliance Committee shall receive an additional annual retainer of $10,000 for
such service.  A Non-Employee Director serving as a member other than the
Chairperson of the Quality Assurance and Regulatory Compliance Committee shall
receive an additional annual retainer of $5,000 for such service.

 

C.        Payment of Retainers.  The annual retainers described in Sections I(A)
and I(B) shall be earned on a quarterly basis based on a calendar quarter and
shall be paid in cash by the Company in arrears not later than the fifteenth day
following the end of each calendar quarter.  In the event a Non-Employee
Director does not serve as a Non-Employee Director, or in the applicable
positions described in Section I(B), for an entire calendar quarter, the
retainer paid to such Non-Employee Director shall be prorated for the portion of
such calendar quarter actually served as a Non-Employee Director, or in such
position, as applicable.  The retainers payable to a Non-Employee Director under
this Program shall be reduced by (and shall not be paid in addition to) any cash
retainers or director fees the Non-Employee Director is entitled to receive for
performing Non-Employee Director services during the same period under a legally
binding contract between the Company and the Non-Employee Director.

 

II.       Equity Compensation

 

Non-Employee Directors shall be granted the equity awards described below.  The
awards described below shall be granted under and shall be subject to the terms
and provisions of the Company’s 2015 Incentive Award Plan or any other
applicable Company equity incentive plan then-maintained by the Company (the
“Equity Plan”) and shall be granted subject to award agreements, including
attached exhibits, in substantially the form previously approved by the
Board.  All applicable terms of the Equity Plan apply to this Program as if
fully set forth herein, and all grants of stock options hereby are subject in
all respects to the terms of the Equity Plan and the applicable award agreement.

 

A.        Initial Awards.  Each Non-Employee Director who is initially elected
or appointed to the Board after the Effective Date shall receive, on the date of
such initial election or appointment, an option to purchase a number of shares
of the Company’s common stock equal to $210,000 divided by the option’s
Black-Scholes Value (as defined below).  The awards described in this Section
II(A) shall be referred to as “Initial Awards.”  No Non-Employee Director shall
be granted more than one Initial Award.

 

B.        Subsequent Awards.  A Non-Employee Director who (i) has been serving
as a Non-Employee Director on the Board for at least six months as of the date
of any annual meeting of the Company’s stockholders after the Effective Date and
(ii) will continue to serve as a Non-Employee Director immediately following
such meeting, shall be automatically granted, on the date of such annual
meeting, an option to purchase a number of shares of the Company’s common stock
equal to $140,000 divided by the option’s Black-Scholes Value.  The awards
described in this Section II(B) shall be referred to as “Subsequent
Awards.”  For the avoidance of doubt, a Non-Employee Director elected for the
first time to the Board at an annual meeting of the Company’s stockholders shall
only

2

--------------------------------------------------------------------------------

 



receive an Initial Award in connection with such election, and shall not receive
any Subsequent Award on the date of such meeting as well.

 

C.        Termination of Service of Employee Directors.  Members of the Board
who are employees of the Company or any parent or subsidiary of the Company who
subsequently terminate their service with the Company and any parent or
subsidiary of the Company and remain on the Board will not receive an Initial
Award pursuant to Section II(A) above, but to the extent that they are otherwise
entitled, will receive, after termination from service with the Company and any
parent or subsidiary of the Company, Subsequent Awards as described in Section
II(B) above.

 

D.        Terms of Awards Granted to Non-Employee Directors

 

1.        Exercise Price.  The per share exercise price of each option granted
to a Non-Employee Director shall equal the Fair Market Value (as defined in the
Equity Plan) of a share of common stock on the date the option is granted.

 

2.        Vesting.  Each Initial Award shall vest and become exercisable in
three substantially equal annual installments following the date of grant, such
that the Initial Award shall be fully vested on the third anniversary of the
date of grant, subject to the Non-Employee Director continuing in service as a
Non-Employee Director through each such vesting date.  Each Subsequent Award
shall vest and become exercisable on the earlier of the first anniversary of the
date of grant or the day immediately prior to the date of the next annual
meeting of the Company’s stockholders occurring after the date of grant, in
either case subject to the Non-Employee Director continuing in service on the
Board as a Non-Employee Director through each such vesting date.  Unless the
Board otherwise determines, any portion of an Initial Award or Subsequent Award
which is unvested or unexercisable at the time of a Non-Employee Director’s
termination of service on the Board as a Non-Employee Director shall be
immediately forfeited upon such termination of service and shall not thereafter
become vested and exercisable.  All of a Non-Employee Director’s Initial Awards
and Subsequent Awards shall vest in full immediately prior to the occurrence of
a Change in Control (as defined in the Equity Plan), to the extent outstanding
at such time.

 

3.        Term.  The maximum term of each stock option granted to a Non-Employee
Director hereunder shall be ten (10) years from the date the option is granted.

 

4.        Black-Scholes Value.  “Black-Scholes Value” means, with respect to an
option, the per share fair value of the option determined as of the most recent
practicable date preceding the option’s date of grant (the “Measurement Date”)
using the Black-Scholes option pricing model that the Company most recently used
in preparing its (audited or unaudited) consolidated financial statements that
have been filed with the Securities Exchange Commission (“Financial Statements”)
and using as inputs into such model (i) the Fair Market Value of a share of
common stock on the Measurement Date and (ii) such other assumptions as were
reported by the Company in the Financial Statements for the most recent period
covered by the Financial Statements (and if any such assumptions were reported
as a range of values, using the arithmetic mean of the reported values).

 

3

--------------------------------------------------------------------------------